UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7999


CHRISTOPHER S. HENRY,

                  Plaintiff - Appellant,

             v.

AL BASKERVILLE, Warden of Powhatan           Correctional   Center;
UNKNOWN, Correctional Officer,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cv-00561-HEH)


Submitted:    December 17, 2009             Decided:   December 31, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher S. Henry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Christopher     S.    Henry       appeals    the   district    court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2006) action under 28 U.S.C.

§ 1915(e)(2)(B) (2006).        Henry also appeals the district court’s

order denying his subsequent Fed. R. Civ. P. 59(e) motion for

reconsideration.     We   have     reviewed      the    record   and    find   no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         See Henry v. Baskerville, No. 3:08-cv-

00561-HEH (E.D. Va. Sept. 4, 2009 & Oct. 22, 2009).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials       before   the    court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2